EMPLOYMENT AGREEMENT



BETWEEN




VARSITY GROUP INC.



AND




JOHN GRIFFIN

--------------------------------------------------------------------------------



EMPLOYMENT AGREEMENT




     THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made by and between VARSITY
GROUP INC., a Delaware corporation (the “Company”), and John Griffin (the
“Executive”), effective as of the Purchase Date. Capitalized terms used but not
defined in this Agreement shall have the meaning ascribed to them in that
certain Agreement and Plan of Merger dated February 22, 2008 (“Merger
Agreement”) among the Company, VGI Holdings Corp., a Delaware corporation
(“Parent”), and VGI Acquisition Corp., a Delaware corporation and a wholly-owned
direct subsidiary of Parent (“Merger Sub”).



WITNESSETH THAT:




     WHEREAS, the Company desires to employ the Executive, and the Executive
desires to be employed by the Company, in accordance with the terms and
conditions of this Agreement.

     NOW, THEREFORE, in consideration of the mutual covenants set forth herein,
the Company and the Executive hereby agree as follows:

1. Period of Employment. The term “Period of Employment” means the period which
commences on the Purchase Date and, unless earlier terminated pursuant to
Section 5, ends on December 31, 2008. This Agreement is only effective upon
occurrence of the Purchase Date under the Merger Agreement and has no force or
effect unless the Purchase Date occurs.

2. Position. During the Period of Employment, the Executive shall be employed as
the Transitional Vice President – Finance of the Company, and shall perform such
duties as the Executive shall reasonably be directed to perform by the President
of the Company. During the Period of Employment, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive shall
devote substantially all of the Executive’s business time and attention to the
business and affairs of the Company.

3.      Compensation and Other Payments.     3.1 Base Salary. During the Period
of Employment, the Company shall pay the  

Executive a base salary equal to $12,083.00 per month (the “Base Salary”). The
Base Salary shall be paid in accordance with the Company’s payroll policy.

     3.2 Cash Bonuses. If the Executive is employed by the Company on the
Purchase Date and satisfies the bonus criteria set forth in Sections
3.2(a)(i)-(iii) below, then the Executive shall receive a cash bonus of $12,083,
which will be paid within 5 business days of the Purchase Date. In addition, if
the Executive is employed by the Company at the end of the Period of Employment
and satisfies the bonus criteria set forth in Sections 3.2(a)(i)-(iii) below,
then the Executive shall receive an additional cash bonus of $72,500 on January
1, 2009.

(a)      Bonus Criteria.     (i) The Executive complies with his obligations
under this Agreement,  

including without limitation the Executive’s obligations under Section 4 hereof.

--------------------------------------------------------------------------------

     (ii) The Executive actively participates and contributes to the growth of
the Company’s business and operations.

     (iii) The Executive receives a rating of 3.0 or better (rating scale of 1.0
to 5.0 with 5.0 being the highest rating) on the annual Company performance
appraisal review process and related forms for 2008.

4.      Covenants.     4.1 Non-Competition. In consideration of the Executive’s
agreement to enter into  

this Agreement, and as a condition thereto, the Executive covenants and agrees
that during the Executive’s employment with the Company or any of its affiliates
(collectively referred to herein as the “Affiliated Companies”) and for one (1)
year immediately following the termination of the Executive’s employment, (the
“Noncompete and Non-Solicitation Period”), the Executive shall not, directly or
indirectly, in any manner engage in the Business (as defined below) or in any
activity that directly or indirectly competes with the Business or own any
interest in, manage, control, participate in (whether as an owner, operator,
manager, consultant, officer, director, employee, investor, agent,
representative or otherwise), or consult with or render services for any person
or entity that is engaged in the Business or in any activity that competes
directly or indirectly with the Business, in each case, anywhere (i) throughout
the world, but if such area is determined by judicial action to be too broad,
then (ii) within North America, but if such area is determined by judicial
action to be too broad, then (iii) within the continental United States, but if
such area is determined by judicial action to be too broad, then (iv) within any
state in which any of the Affiliated Companies are engaged in Business, provided
that (X) ownership of up to one percent (1%) of the outstanding capital stock of
any entity that has securities registered pursuant to Section 13 or 15 of the
Securities Exchange Act shall not be prohibited by this Section 4.1, and (Y) it
shall not be a breach of this Section 4.1 if Executive is employed by School One
or one of its affiliates, but only so long as School One and each of its
affiliates is in compliance with any non-compete or similar covenant or
agreement that they have entered into with the Company or any of its affiliates.
For purposes of this Agreement, “Business” means the business of the Company (as
conducted on or prior to the date hereof), including, without limitation,
providing outsourcing solutions to provide textbooks, uniforms, general
merchandise and school supplies to K-12 (or equivalent) schools, colleges, other
educational entities, students and students’ parents.

     4.2 Non-Solicit. During the Noncompete and Non-Solicitation Period, the
Executive shall not directly or indirectly through another entity (whether as an
owner, operator, manager, consultant, officer, director, employee, investor,
agent, representative or otherwise) (a) induce or attempt to induce any employee
of the Affiliated Companies to leave the employ of the Affiliated Companies, or
in any way interfere with the relationship between the Affiliated Companies and
any such employee, (b) hire any person who was an employee of the Affiliated
Companies within twelve (12) months of the termination of their employment with
the Affiliated Companies, (c) call upon, solicit, or attempt to sell products or
services similar to those offered by the Affiliated Companies to any of the
Affiliated Companies’ customers, (d) induce or attempt to induce any customer,
supplier, licensee, licensor, franchisee, lessor or other business relation of
the Affiliated Companies (or any prospective customer, supplier, licensee,
licensor, franchisee, lessor or other business relation with which the
Affiliated Companies has entertained discussions regarding a prospective
business relationship) to cease or refrain from doing business with the
Affiliated Companies, or in any way interfere with the relationship (or
prospective



- 2 -




--------------------------------------------------------------------------------

relationship) between any such customer, supplier, licensee, licensor,
franchisee or other business relation and the Affiliated Companies (including,
without limitation, making any negative statements or communications about the
Affiliated Companies) or (e) (i) acquire or attempt to acquire an interest in
any business or (ii) enter into any agreement, relationship or other arrangement
with any other party to create, establish, use or operate any entity, business,
partnership, joint venture or similar body, relating to any business of the
Affiliated Companies or with which the Affiliated Companies has entertained
discussions or has requested and received information relating to the
acquisition of such business by the Affiliated Companies as of the last day of
the Period of Employment. The preceding sentence does not, however, prohibit the
Executive from soliciting any employee of the Affiliated Companies or any person
who was an employee of the Affiliated Companies within twelve (12) months of the
termination of their employment with the Affiliated Companies for employment by
placement of general advertisements for employees in newspapers or other media
of general circulation and the hiring therefrom.

     4.3 Nondisparagement. The Executive will not, at any time on or after the
date hereof, make any negative or disparaging statements or communications
regarding the Affiliated Companies, or any of their shareholders, directors,
officers, employees, agents or affiliates.

4.4      General.     (a) The parties acknowledge and agree that the covenants
set forth in this  

Section 4 are reasonable with respect to period, geographical area and scope.
Notwithstanding anything in this Section 4 to the contrary, if at any time, in
any judicial proceeding, any of the restrictions stated in this Section 4 are
found by a final order of a court of competent jurisdiction to be unreasonable
or otherwise unenforceable under circumstances then existing, the Executive
agrees that the period, scope or geographical area, as the case may be, shall be
reduced to the extent necessary to enable the court to enforce the restrictions
to the extent such provisions are allowable under law, giving effect to the
agreement and intent of the parties that the restrictions contained herein shall
be effective to the fullest extent permissible. In addition, the Executive
acknowledges and agrees that money damages would not be an adequate remedy for
any breach or threatened breach of the provisions of this Section 4 and that, in
such event, the Company and/or its respective successors or assigns shall, in
addition to any other rights and remedies existing in their favor, be entitled
to specific performance, injunctive and/or other relief from any court of
competent jurisdiction in order to enforce or prevent any violations of the
provisions of this Section 4 (including the extension of the Noncompete and
Non-Solicitation Period applicable to the Executive by a period equal to the
length of court proceedings necessary to stop such violation). The Executive
hereby waives any and all defenses he may have on the ground of lack of
jurisdiction or competence of the court to grant such specific performance,
injunctive and/or other relief contemplated by the preceding sentence. Any
injunction shall be available without the posting of any bond or other security.
In the event of a breach or violation by the Executive of any of the provisions
of this Section 4, the Noncompete and Non-Solicitation Period will be tolled for
the Executive until such alleged breach or violation is resolved; provided that
if the Executive is found to have not violated the provisions of this Section 4,
then the Noncompete and Nonsolicitation Period will not be deemed to have been
tolled. The Executive agrees that the restrictions contained in this Section 4
are reasonable in all



- 3 -




--------------------------------------------------------------------------------

respects and are necessary to protect the goodwill of the businesses of the
Affiliated Companies. The prevailing party in any arbitration, mediation, court
action, or other adjudicative proceeding arising out of this Section 4 shall be
reimbursed by the party who does not prevail for its reasonable attorneys and
experts fees and related expenses and for the costs of such proceeding.

     (b) The covenants set forth in this Section 4 shall survive termination of
this Agreement and termination of the Period of Employment. The Parties
acknowledge that the covenants set forth in Section 4 will apply during the
Noncompete and Non-Solicitation Period as defined in Section 4.1 above.

     4.5 Intellectual Property Rights. The Executive acknowledges that all
inventions, technology, processes, innovations, ideas, improvements,
developments, methods, designs, analyses, trademarks, service marks, and other
indicia of origin, writings, audiovisual works, concepts, drawings, reports, all
information and data processing systems, programs and software (including,
without limitation, source code, executable code, data, data-bases, and related
material and documentation) and any and all licenses and copies thereof and
rights thereto, and all similar, related, or derivative information or works
(whether or not patentable or subject to copyright), including but not limited
to all patents, copyrights, copyright registrations, trademark registrations and
software in and to any of the foregoing, along with the right to practice,
employ, exploit, use, develop, reproduce, copy, distribute copies, publish,
license, or create works derivative of any of the foregoing, and the right to
choose not to do or permit any of the aforementioned actions, which relate to
any of the Affiliated Company’s actual or anticipated business, research and
development or existing or future products or services and which are conceived,
developed or made by the Executive prior to or while employed by the Company
(collectively, the “Work Product”) belong to the Company and any and all
intellectual property and moral rights related thereto are hereby conveyed,
assigned and transferred to the Company. All other rights to any new Work
Product and all rights to any existing Work Product, including but not limited
to all of the Executive’s rights to any copyrights or copyright registrations
related thereto, are conveyed, assigned and transferred to the Company pursuant
to this Agreement. The Executive shall promptly disclose and deliver such Work
Product to the Company and, at the Company’s expense, perform all actions
reasonably requested by the Company (whether during or after the Period of
Employment) to establish, confirm and protect such ownership (including, without
limitation, the execution of assignments, copyright registrations, consents,
licenses, powers of attorney and other instruments). All Work Product made
within six (6) months after expiration of the Period of Employment shall be
presumed to have been conceived during the Period of Employment, unless the
Executive can prove conclusively that it was created after the Period of
Employment.

5.      Termination of Employment.     5.1      By the Company. The Company may
terminate the Executive’s employment: (a) immediately upon delivering written
notice to the Executive if the  



  termination is for Cause, or




     (b) by giving at least thirty (30) days’ written notice to the Executive if
the termination is not for Cause.



- 4 -




--------------------------------------------------------------------------------

5.2      Cause. For purposes of this Agreement, “Cause” means:     (a) the
Executive’s commission of, or plea of guilty or nolo contendere to, a  



  felony;




     (b) an act of dishonesty by the Executive which results in the Executive’s
substantial personal enrichment;

     (c) material failure by the Executive to abide by the Follett Code of
Conduct and the terms of this Agreement;

     (d) the Executive’s engaging in willful misconduct or gross negligence with
respect to employment duties; or

     (e) the Executive’s failure to abide by or carry out any policy,
instruction or directive of the Company (so long as such policy, instruction or
directive is legally permissible and not in violation of the Follett Code of
Conduct). If such failure is subject to correction, as determined by the Company
in its discretion, Cause will not occur under this subsection 5.2(e) unless the
Executive has been given a thirty (30) day cure period subsequent to written
notice to the Executive of such failure and appropriate correction has not
occurred during such period in the reasonable determination of the Company.

     5.3 By the Executive. The Executive’s employment hereunder may be
terminated by the Executive for any reason, by giving at least thirty (30) days’
written notice to the Company. In the event of the Executive’s death or
“Disability” (as defined under any long term disability plan then in effect in
which the Executive participates), the Period of Employment shall automatically
terminate.

6.      Obligations of the Company Upon Termination.     (a)      Termination
for Cause, Death or Disability. If the Company terminates     the Executive’s
employment for Cause, if the Executive terminates the Period of Employment for
any reason or if the Period of Employment is terminated due to the Executive’s
death or Disability, then the Executive (or his/her legal beneficiary) will be
entitled to receive the Base Salary and accrued but untaken vacation through the
date of termination.     (b)      Termination by the Company without Cause. If
the Company     terminates the Executive’s employment without Cause prior to the
end of the Period of Employment, the Executive will be entitled to receive:  

     (i) payment of Base Salary and accrued but untaken vacation through the
date of termination;

     (ii) salary continuation payments for the six-month period after the date
of termination at the rate of Executive’s Base Salary as in effect immediately
prior to the date of termination;

     (iii) continuation of the Executive’s medical and dental benefits under
similar terms for then-current employees of the Company, for a period equal to



- 5 -




--------------------------------------------------------------------------------

the lesser of (i) six (6) months after the date of termination or (ii) until the
Executive obtains comparable coverage from a new employer, and thereafter as
required by law, including COBRA; and

     (iv) all other benefits which have accrued to the Executive as of the date
of termination.

7. General Release. The Executive acknowledges and agrees that the Executive’s
right to receive severance pay and other benefits pursuant to subsections
6.4(b)(i) through 6.4(b)(iv) of this Agreement is contingent upon the
Executive’s compliance with the covenants set forth in Sections 4 and 9 of this
Agreement and the Executive’s execution and acceptance of the terms and
conditions of, and the effectiveness of, a general release in a form
substantially similar to that attached hereto as Exhibit A (the “Release”). If
the Executive fails to comply with the covenants set forth in Sections 4 and 9,
or if the Executive fails to execute the Release or revokes the Release during
the seven-day period following the Executive’s execution of the Release, then
the Executive shall not be entitled to any severance payments or other benefits
to which the Executive would otherwise be entitled under subsections 6.4(b)(ii)
through 6.4(b)(iv).

8. Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, however,
continuation of medical and dental benefits (as provided in subsection
6.4(b)(iii)) shall cease if comparable coverage is provided to Executive by a
new employer.

9. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Affiliated Companies and their businesses, which shall
have been obtained by the Executive pursuant to the Executive’s employment by
the Company or any of the Affiliated Companies (the “Confidential Information”).
The immediately prior sentence shall not apply to Confidential Information which
has become public knowledge, unless such Confidential Information became public
knowledge due to acts by the Executive or the Executive’s representatives in
violation of this Agreement. After termination of the Executive’s employment
with the Company, the Executive shall not, without the prior written consent of
the Company, communicate or divulge any Confidential Information to anyone other
than the Company and those designated by it. The Executive agrees not to
disclose the terms of this Agreement and any treatment the Executive may receive
under this Agreement; provided, however, that the Executive may make such
disclosure to the Executive’s spouse, legal counsel, accountant and/or financial
planner on an as-needed basis in order to manage the Executive’s personal
affairs. Upon termination of employment the Executive shall promptly return to
the Company all Confidential Information and all property of the Company,
including without limitation all documents, paper files, computer or other media
files, computer equipment, mobile telephones, company identification cards,
building keys and credit cards.

10. Remedy for Violation of Section 4 or 9. The Executive acknowledges that the
Company has no adequate remedy at law and will be irreparably harmed if the
Executive breaches or threatens to breach the provisions of Section 4 or 9 of
this Agreement, and, therefore, agrees that the Company shall be entitled to:
(i) injunctive relief to prevent any breach or threatened breach of either such
section, (ii) specific performance of the terms of each of such sections in
addition to any other legal or equitable remedy the Company may have and



- 6 -




--------------------------------------------------------------------------------

(iii) enforcement of either such section in any court of competent jurisdiction.
If, at the time of enforcement of a covenant contained in either such section, a
court shall hold that the duration, scope or area restrictions are unreasonable
under circumstances then existing, the parties agree that the maximum duration,
scope or area reasonable under such circumstances shall be substituted for the
stated duration, scope or area and that the court shall be allowed to revise the
appropriate section to cover the maximum duration, scope and area permitted by
law. Any injunction shall be available without the posting of any bond or other
security.

11. Withholding. All payments required to be made by the Company hereunder to
the Executive shall be subject to withholding of such amounts relating to taxes
as the Company may reasonably determine. In lieu of withholding such amounts, in
whole or in part, the Company may, in its sole discretion, accept other
provision for payment of taxes as required by law.

12. Arbitration. Any dispute or controversy between the Company and the
Executive arising out of or relating to this Agreement shall be settled by
arbitration administered by the American Arbitration Association (“AAA”) in
accordance with its Commercial Arbitration Rules then in effect and judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. Any arbitration shall be held before a single arbitrator
who shall be selected by the mutual agreement of the Company and the Executive,
unless the parties are unable to agree to an arbitrator, in which case, the
arbitrator will be selected under the procedures of the AAA. The arbitrator
shall have the authority to award any actual or compensatory damages (excluding
exemplary or punitive damages) that a court of competent jurisdiction could
order or grant. Notwithstanding the foregoing, either party may, without
inconsistency with this arbitration provision, apply to any court having
jurisdiction over such dispute or controversy and seek injunctive or other
equitable relief until the arbitration award is rendered or the controversy is
otherwise resolved. Notwithstanding any choice of law provision included in this
Agreement, the United States Federal Arbitration Act shall govern the
interpretation and enforcement of this arbitration provision. The arbitration
proceeding shall be conducted in Chicago, Illinois or such other location to
which the parties may agree. The Company shall pay the costs of any arbitrator
appointed hereunder but each side will be responsible for their own filing fees,
attorney fees, witness fees, etc. associated with their claim or their defense
to any claim.

13.      Successors.     13.1 This Agreement is personal to the Executive and
without the prior written consent  

of the Company shall not be assignable by the Executive.

     13.2 This Agreement and the rights thereunder shall inure to the benefit of
and be enforceable by the Executive’s heirs and legal representatives.

     13.3 This Agreement and the rights thereunder shall inure to the benefit of
and be binding upon the Company and its successors and assigns.

14.      Miscellaneous.     14.1 This Agreement shall be governed by and
construed in accordance with the laws  

of the State of Virginia, without reference to principles of conflicts of laws.
The captions of this Agreement are not part of the provisions hereof and shall
have no force or effect. This



- 7 -




--------------------------------------------------------------------------------

Agreement may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or the respective successors and legal
representatives.

     14.2 All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party, by overnight courier, or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:



If to the Executive:

John Griffin
6411 Winnepeg Road
Bethesda, MD 20817

If to the Company:

Varsity Group Inc.
2677 Prosperity Ave., Suite 250
Fairfax, VA 22031
Facsimile: (703) 205-6230
Attention: President




or to such other address as any of the parties shall have furnished to the other
in writing in accordance herewith. Notices and communications shall be effective
upon the earlier of actual receipt by the addressee or the fifth day following
placement with the United States postal service or overnight courier.

     14.3 The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

     14.4 Any party’s failure to insist upon strict compliance with any
provision hereof shall not be deemed to be a waiver of such provision or any
other provision hereof.

     14.5 This Agreement supersedes any prior employment agreement or
understandings, written or verbal, between any of the Affiliated Companies and
the Executive and contains the entire understanding of each of the Affiliated
Companies and the Executive with respect to the subject matter hereof.

     14.6 This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.



* *






* *




IN WITNESS HEREOF, the parties have executed this Agreement as of the dates
written



below.






  VARSITY GROUP INC.






- 8 -




--------------------------------------------------------------------------------

By: /s/ James Craig

Its: CEO

Dated: February 22, 2008

/s/ John Griffin John Griffin

Dated: February 22, 2008

- 9 -

--------------------------------------------------------------------------------



Exhibit A






General Release of all Claims




     1. For valuable consideration, the adequacy of which is hereby
acknowledged, the undersigned (“Executive”), for himself or herself, the
Executive’s spouse, heirs, administrators, children, representatives, executors,
successors, assigns, and all other persons claiming through Executive, if any
(collectively, “Releasers”), does hereby release, waive, and forever discharge
Follett Corporation (the “Company”), its agents, subsidiaries, affiliates,
related organizations, employees, officers, directors, attorneys, successors,
and assigns (collectively, the “Releasees”) from, and does fully waive any
obligations of Releasees to Releasers for, any and all liability, actions,
charges, causes of action, demands, damages, or claims for relief, remuneration,
sums of money, accounts or expenses (including attorneys’ fees and costs) of any
kind whatsoever, whether known or unknown or contingent or absolute, which
heretofore has been or which hereafter may be suffered or sustained, directly or
indirectly, by Releasers in consequence of, arising out of, or in any way
relating to Executive’s employment with the Company or any of its affiliates and
the termination of Executive’s employment. The foregoing release and discharge,
waiver and covenant not to sue includes, but is not limited to, all claims and
any obligations or causes of action arising from such claims, under common law
including wrongful or retaliatory discharge, breach of contract and any action
arising in tort including libel, slander, defamation or intentional infliction
of emotional distress, and claims under any federal, state or local statute
including Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1866 and 1871 (42 U.S.C. 1981), the National Labor Relations Act, the Age
Discrimination in Employment Act (ADEA), the Fair Labor Standards Act, the
Employee Retirement Income Security Act, the Americans with Disabilities Act of
1990, the Rehabilitation Act of 1973, the Maryland Human Rights Act, the
Illinois Human Rights Act, or the discrimination or employment laws of any state
or municipality, and/or any claims under any express or implied contract which
Releasers may claim existed with Releasees. This also includes a release by
Executive of any claims for breach of contract, wrongful discharge and all
claims for alleged physical or personal injury, emotional distress relating to
or arising out of Executive’s employment with the Company or the termination of
that employment; and any claims under the WARN Act or any similar law, which
requires, among other things, that advance notice be given of certain work force
reductions. This release and waiver does not apply to any claims or rights that
may arise after the date Executive signs this General Release. The foregoing
release does not cover: (1) any right to indemnification now existing under the
Articles of Incorporation or By-laws of the Company regardless of when any claim
is filed, (2) any right to sue or take other action to enforce the Employment
Agreement between the Company and Executive, dated February ___, 2008 (the
“Employment Agreement”), or (3) any right to sue or to take other action to
enforce the Agreement and Plan of Merger between Varsity Group Inc., VGI
Holdings Corp. and VGI Acquisition Corp., dated February ___, 2008 (the “Merger
Agreement”).

     2. Excluded from this release and waiver are any claims which cannot be
waived by law, including but not limited to the right to participate in an
investigation conducted by certain government agencies. Executive does, however,
waive Executive’s right to any monetary recovery should any agency (such as the
Equal Employment Opportunity Commission) pursue any claims on Executive’s
behalf. Executive represents and warrants that Executive has not filed any
complaint, charge, or lawsuit against the Releasees with any government agency
or any court.



- 10 -




--------------------------------------------------------------------------------

     3. Executive agrees never to sue Releasees in any forum for any claim
covered by the above waiver and release language, except that Executive may
bring a claim under the ADEA to challenge this General Release. If Executive
violates this General Release by suing Releasees, other than under the ADEA or
as otherwise set forth in Section 1 hereof, Executive shall be liable to the
Company for its reasonable attorneys’ fees and other litigation costs incurred
in defending against such a suit. Nothing in this General Release is intended to
reflect any party’s belief that Executive’s waiver of claims under ADEA is
invalid or unenforceable, it being the interest of the parties that such claims
are waived.

4.      Executive acknowledges and recites that:     (a)      Executive has
executed this General Release knowingly and voluntarily;     (b)      Executive
has read and understands this General Release in its entirety;     (c)     
Executive has been advised and directed orally and in writing (and this  

subparagraph (c) constitutes such written direction) to seek legal counsel and
any other advice the Executive wishes with respect to the terms of this General
Release before executing it;

     (d) Executive’s execution of this General Release has not been forced by
any employee or agent of the Company, and Executive has had an opportunity to
negotiate about the terms of this General Release; and

     (e) Executive has been offered 21 calendar days after receipt of this
General Release to consider its terms before executing it.

     5. This General Release shall be governed by the internal laws (and not the
choice of laws) of the State of Illinois, except for the application of
pre-emptive Federal law.

     6. Executive shall have 7 days from the date hereof to revoke this General
Release by providing written notice of the revocation to the Company’s General
Counsel, as provided in Section 14.2 of the Employment Agreement, in which event
this General Release shall be unenforceable and null and void.

     PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.

Date:                                                                           
                                   John Griffin  [Exhibit only.    To be signed
only at termination of employment in connection with severance benefits]       
                                                                               
                           Executive 


- 11 -

--------------------------------------------------------------------------------